 Case 1:18-cv-17197-NLH Document 15 Filed 05/12/20 Page 1 of 3 PageID: 203



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                         1:18-cv-17197 (NLH)
   DARNELL STEWART,
                                         MEMORANDUM OPINION & ORDER
                  Petitioner,

         v.

   ATTORNEY GENERAL OF THE STATE
   OF NEW JERSEY,

                  Respondent.


APPEARANCES:

Darnell Stewart
567134/136118C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner pro se

Jill S. Mayer, Acting Camden County Prosecutor
Kevin Jay Hein, Assistant Prosecutor
Camden County Prosecutor's Office
200 Federal Street
Camden, NJ 08103

     Attorneys for Respondent


HILLMAN, District Judge

     WHEREAS, Petitioner Darnell Stewart filed a petition for

writ of habeas corpus under 28 U.S.C. § 2254 on December 12,

2018, see ECF No. 1; and

     WHEREAS, Respondent moved to dismiss the petition as
 Case 1:18-cv-17197-NLH Document 15 Filed 05/12/20 Page 2 of 3 PageID: 204



untimely under the Anti-Terrorism and Effective Death Penalty

Act of 1996, see ECF No. 7; and

     WHEREAS, the Court denied the motion on April 14, 2020 and

ordered Respondent to file a full answer to the petition, see

ECF No. 13; and

     WHEREAS, Petitioner filed a letter on May 8, 2020 asking

for a 90-day extension due to an inability to access the law

library because of a lockdown imposed in light of the covid-19

pandemic, ECF No. 14; and

     WHEREAS, there is currently nothing due from the

Petitioner.   Pursuant to the Court’s April 14 order, Respondent

was to file its answer by May 29, 2020.        However, Chief Judge

Wolfson issued Standing Order 2020-09 on April 17, 2020

directing that “all filing and discovery deadlines in civil

matters that currently fall between May 1, 2020 and May 31, 2020

are extended by 30 days . . . .”        Standing Order 2020-09,

available at https://www.njd.uscourts.gov/sites/njd/files/2020-

09.pdf (last visited May 11, 2020); and

     WHEREAS, pursuant to Standing Order 2020-09, Respondent’s

deadline to answer is extended to June 29, 2020.          Petitioner

would then be able to submit a traverse by July 29, 2020; and

     WHEREAS, Petitioner does not indicate in his letter why he

requires an extension.     If he needs an extension in order to

file his traverse after he receives Respondent’s answer, he may

                                    2
 Case 1:18-cv-17197-NLH Document 15 Filed 05/12/20 Page 3 of 3 PageID: 205



request one at that time,

      THEREFORE, IT IS on this        12th     day of May, 2020

     ORDERED that Petitioner’s request for an extension of time,

ECF No. 14, is denied without prejudice; and it is further

     ORDERED that Respondent’s deadline to answer is extended to

June 29, 2020; and it is finally

     ORDERED that the Clerk shall send a copy of this order to

Petitioner by regular mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
